NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 11, 2009*
                                    Decided May 11, 2009

                                           Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 08‐2904

THOMAS CUNNINGHAM,                                  Appeal from the United States District
           Plaintiff‐Appellant,                     Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 08 C 3465
ERIC WILSON,
      Defendant‐Appellee.                           Robert M. Dow, Jr.,
                                                    Judge.

                                         O R D E R

        This case is one of at least four that Thomas Cunningham has pending in federal
court.  The first case is criminal: a jury convicted Cunningham of bank robbery, and a
sentencing hearing is scheduled for June.  The other three cases are all civil and concern the
conditions of Cunningham’s confinement while he was awaiting his criminal trial.  One is a



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2904                                                                           Page 2

civil rights lawsuit pending in the Central District of Illinois, in which Cunningham is
seeking damages for an alleged denial of medical treatment while he was detained at the
Kankakee County Detention Center before trial.  Another is a similar civil rights lawsuit
pending in the Northern District of Illinois, regarding harms that Cunningham allegedly
suffered after he was transferred to the Metropolitan Correctional Center in Chicago.  In the
last civil case, this one, Cunningham also complained about the conditions of his
confinement at Kankakee and at the MCC, but he did not seek damages or injunctive relief. 
Instead, he brought this case as a petition for a writ of habeas corpus under 28 U.S.C.
§ 2241, arguing that his mistreatment as a pretrial detainee was so severe that he should be
immediately released from custody.  Reasoning that a writ of habeas corpus is not the
proper remedy for unlawful conditions of confinement, the district court dismissed.  We
affirm.

         The district court was correct that release from custody is not a form of relief
available under § 2241 to a federal inmate challenging the conditions of his confinement. 
See Glaus v. Anderson, 408 F.3d 382, 386‐87 (7th Cir. 2005).  And even though Cunningham
was a pretrial detainee and not a sentenced inmate, the rule of Glaus applies because the
“standards applicable to complaints by convicts and by pretrial detainees about unsafe
conditions of confinement merge.”  Hart v. Sheahan, 396 F.3d 887, 892 (7th Cir. 2005).  That
is, a federal convict brings his claim about conditions of confinement under the Eighth
Amendment and a federal pretrial detainee must use the Fifth Amendment’s Due Process
Clause, see Bell v. Wolfish, 441 U.S. 520, 535 n.15 (1979), but we apply the same substantive
standards to both claims.  Therefore, under Glaus, neither claim can be remedied by release
under § 2241.  We note that, under § 2241, some due process violations occurring during
confinement can be remedied by an earlier release from custody.  But those violations affect
the duration of confinement, e.g., Waletzki v. Keohane, 13 F.3d 1079, 1080‐81 (7th Cir. 1994)
(claim regarding arbitrary denial of good‐time credits), and not, like Cunningham’s alleged
violations, the conditions of confinement.

                                                                                AFFIRMED.